Interim Decision # 1061

MATTER .0E

Coin

•

In Visa Petition Proceedings
A-12076712
Decided by Regional Oonvorkeioner October 7, 1966
Beneficiary, who has obtained a baccalaureate degree in business administration from an aeoroditod college, is a member of the profeadona within the
meaning of section 101(a) (32) of the Immigration and Nationality Act,
as amended by P.L. 89-236, and notwithstanding his current employment
in a nonprofessional capacity as an office equipment salesman, be is eligible
for preference classification under section 203(a) (3) of the Act, as amended,
since he is just starting, and expects and intends to continue, in his business
careen

Discussion: This case comes forward on appeal from the decision of the District Director, Los Angeles, who denied the petition
on June 2, 1966, in that the beneficiary, who is employed as an office
equipment salesman, is not engaged in a profession and, therefore,
not eligible for classification under section 203(a) (3).
Petition was filed February 9, 1966, by the beneficiary in his own
behalf. On appeal beneficiary requested oral argument, which was
granted with date for appearance set for October 6, 1066. Beneficiary failed to appear as scheduled and not having requested Post-

ponement or otherwise corresponding with the Service, the decision
will be made on the record at hand.
The beneficiary is a. 26-year-old single male, a native and citizen
of China,.last a resident of Hong Kong. He was first admitted to
the United.States at Honolulu, Hawaii, on September 10, 1960, as a
student destined to California State Polytechnic College, Pomona,
California; which he attended for two years, enrolled in the field of
business administration. He then transferred to Loias College, Dubuque, Iowa, which he attended until his graduation with a bachelor
of arts degree in business administration in May 1965. After the
completion of the'academic school year ending in the spring of 1964,
he had returned to Hong Kong to visit his parents and wag subsequntly readmitted as a student at Honolulu on September 9, 1984,
to complete his college work of Loras College.
881

Inteikim 'Decision #1664
Upon completion of cellege beneficiary came to Los Angeles,
California, where he was first employed by the American National
Insurance Company as an insurance agent from August 1965 to
December 1965. He then began his present employment with Bur=
roughs Corporation of El Monte, California, in the office equipment
sales division as an office equipment salesman.
Section 212(a) (14) of the Immigration. and Nationality Act provides for the exclusion of certain aliens unless the Secretary of Labor
has certified that there are not sufficient workers in the United States
who are able, willing, qualified' and available and that the employment of such aliens will not adversely affect the wages and working
conditions of workers in the United States in similar employment.
That provision applies to preference immigrant aliens described in
section 203(a) (3) of that Act.
In support of his petition the beneficiary presented Form ES-575,
"Statement of Qualifications," which had been reviewed by the Department of Labor and who on April 21, 1965, issued the appropriate .
certification. That department also advised that the beneficiary
appeared qualified for classification as a member of the professions
by reason of his educational background.
Section 203(a) (8) of the Act as amended provides that visas shall
be made available "to qualified immigrants who are members of the
professions, or who because of their exceptional ability in the sciences or the arts will substantially benefit prospectively the national
economy, cultural interests or welfare of the United States."
Section 101(a) (32) defines "profession" as follows: "The term
`profession' shall include but not be limited to architects, engineers,
lawyers, physicians, surgeons, and teachers in elementary or secondary schools, colleges, academies, or seminaries."
As indicated, the professions listed in section 101(a) (32) of the Act
are not all inclusive and we may consider other occupations as falling
within the meaning of the term "profession." Matter of Shin, Interim Decision No. 1606, indicates that professions are vocations
which "require specialized training that is normally attained through
high education of a type for which a bachelor's degree can be obtained .. ." That decision also states that the knowledge acquired
through such education (or equivalent training) must be of a "nature
that is a realistic prerequisite to entry into the particular field of
endeavor."
Volume II of the Dictionary of Occupational Titles places those
occupations related to. the field of business administration into the
two digit code group 16; "Occupations in administrative specialize882

Interim Decision #1664
Lions" which are classed as professional.. The Department .of Labor
in a. letter to this Service dated August 15, 1966, stated in part in
regard to the present case: .;
"Mr. Olin's degree in Business Administration was given by an accredited
United States college. Graduates of business administration courses may
qualify for several occupations coded as profeisional in the second edition of.
the Dictionary of Occupational Titles, e.g., Accountant, Auditor, PropertyRehabilitation Clerk (in insurance), Dealer-Contact Man, Employment Manager, Personnel Manager, Salary and Wage Administrator, Field Representative,
to name some. Business Administration graduates may qualify for a greater
numbei of professional occupations defined in the third edition of the DOT."

We agree with the Department of Labor that occupations in business administration for which a person qualifies by reason of high
education are professional occupations.
If the beneficiary were unemployed and was seeking employment
in an occupation in business administration, he would no doubt be
found qualified for third preference classification.
The District Director found that the beneficiary was employed as
an office equipment salesman, which is found in Volume II in the
Dictionary of Occupational Titles to be in the two dig' it, 2-, group
code as a sales and service occupation and which is not classified as a
profession.
However, the beneficiary's - qualifying vocation is in business administration, which is a profession. The fact that he may not now be
employed in a qualifying profession does not preclude him from
being classified as a member of the professions, eligible for third
preference. Matter of Stamatiades, Interim Decision No. 1591, states
"the question before us therefore, is whether the alien's present employment in a, nonprofessional occupation as a laboratory technician
precludes approval of a petition to accord him third preference classification as a member of the professions," and concludes is follows:
"It is concluded therefore that an alien's current employment in the
United States in a nonprofessional occupation does not preclude approval of a petition to accord him third preference classification if he
is determined to be a qualified member of the professions." This
interim decision further states, "The Immigration and Nationality
Act, as amended, does not specify that a member of the professions
must be coming to this country to engage immediately in the practice
of his profession in order to qualify for third. preference status . . :"
"In many instances and frequently because of factors over which the
alien has no control such as licensing and other local restrictions, he
may be forced to accept any available employment for, a period of
time after arrival before entering into professional practice." On
883

Tntim Deiision #1664
March 18, 1965 the Secretary of LabOr testified' efore a subcommittee of the House Committee on the Judiciary regarding certain
aspects of H.R. 2580 which, as amended, was enacted as PL. 89-286.
In advocating that specific job offers not be required for highly educated and specialized immigrants, such as those now encompassed in
the third preference, the Secretary Mated that the addition to this
country of those immigrants would be a definite boon to the Ameri-,
can culture and 'workforce. He agreed that this would be so even.if
the alien would not occupy one of the specific skills for which he merited consideration as a preference alien, and stated that the alien
should be "free to climb."
The Branch Manager of the Burrough's Corporation, by whom the
beneficiary is employed, in a letter dated February 11, 1966, in refer
ence to the beneficiary stated; tIlis background of a college degree
and Aeeounting fulfills the unique requirement we need to fill our
safes iiiisitions. Their duty is to analyze systems in various offices
and show how mechanized accounting assists customer to get more
caTenilifoiniation and a much more efficient operation. He must
also install and tiain on these systems."
''"Peter 06%4' his the college and accounting background we need.
He is (Mini an excellent job at the present time, and I would appreciate any help you can give him to stay with us."
The beneficiary hi bid appe al stated: "My job with Burroughs is
job;biit a combination of sales and business connot
r*ires. extensive studies and college accounting backs-41;w
•
grOund:" " •
The benificiary
recent :College graduate and as yet does not
Mire a Pernienent lawfdi status in the'United States. It is not a raisetiOn on hia ability that hi is,starting a business career on a lower
rung on the leader of mimess. ' He expecie and intends to continue in
his busibesi career and by re4i:S of 'his academic training for. a professional, career earn climb: to higher i:unke,giiid he should be "free to
-•
clinb."
. . , •
•COiisiderini all factois as described 'above it ninst be found.that the
petitionerMembe?Of :the. PrOfeseieni;
intends and desires to
and that he meets the
practice' his profession in the United'`
preference clessificatioif inlir -section 208(a) (3) of
requirements
U.'elietiaiked
tite'Xbi'..
It14-dideted Chit the: SPpcial li•kiistained aa&tlie.petitioii &Inked: r • '

884

